Fawcett, J.
Plaintiff claims damages for personal injuries alleged to have been sustained by falling upon a defective sidewalk in defendant city. The answer is a general denial, coupled with a plea of contributory negligence, which is denied in the reply. The jury returned a . verdict in favor of the plaintiff for $500, and from a judgment entered thereon this appeal is prosecuted.
Defendant in its brief assigns but two grounds for reversal of the judgment: (a) That the evidence is insufficient to establish negligence on the part of the defendant. (6) That the evidence conclusively establishes contributory negligence on the part of plaintiff. It would serve no good purpose to set out the evidence here. It is sufficient to say that we have carefully examined the entire record, and find that the case was properly submitted to the jury on both grounds. ‘ While the evidence *545is somewhat meager upon the second ground, it is such that we cannot disturb the verdict.
The judgment of the district court is therefore
Affirmed.